DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prosecution is reopened and another non-final rejection is made.

Response to Arguments
Applicant’s arguments are moot in view of current office action using Peters (US 2010/0326963).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a blown powder laser subsystem” in claim 5 at line 2 wherein the spec discloses only “The blown powder laser subsystem 400 includes a laser 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
The previous claim objections are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 21-22, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2010/0326963).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, PgP-23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding claim 1, Peters discloses
(a welding device typically be used to clad; Para.20, lines 4-5, Fig. 1

    PNG
    media_image1.png
    397
    494
    media_image1.png
    Greyscale
 wherein cladding is an additive manufacturing), comprising:

an electrode head (20; P20:5, Fig. 1) comprising an array (an array 30; P22:2, Fig. 1) of multiple electrodes (multiple, continuous-feed electrodes 32; P22:3, Fig. 1 doing the intentional functional limitations hereafter in the braces) {for depositing material (bonds or infuses the cladding material or filler wire; P21:4-5) layer by layer (P17:5) to form a three-dimensional (3D) part (the dimension of “the trailing row (with respect to the direction of travel) deposit material which overlaps material deposited by electrodes in the leading row (with respect to the direction of travel)”; P37:17-19 wherein two layers form a three dim object, intended use and MPEP 2115)},
 wherein the array of multiple electrodes includes {a first plurality of electrodes (a first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3) formed from a first metallic material (each electrode material of a first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115) having a first ductility (the ductility of each electrode material of a first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3) and a first hardness (the hardness of each electrode material of the first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3), and a second plurality of electrodes (a second subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3) formed from a second metallic material (each electrode material of a second subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115) having a second ductility (the ductility of the material of a second selected set of “different electrodes made of different materials”; P17:12-13) and a second hardness (the hardness of each electrode material of the second subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3)} (MPEP 2115, no specific structure to order the values of the material properties),

wherein the first ductility 
the second ductility and the second hardness 
the first hardness

a power source (welding power source 40; P27:2, Fig. 1, 3A-3B) configured to provide power (welding power; P27:2) for heating each electrode of the array of multiple electrodes;

a drive roll system (a plurality of drive rolls 50 or other wire feeder device; P32:4-5, Fig. 1, 3A-3B) configured to drive (associated with; P32:6) each electrode of the array of multiple electrodes; and

a controller (a power output controller 27; P27:8 from bottom, Fig. 3A

    PNG
    media_image2.png
    398
    585
    media_image2.png
    Greyscale
) operatively connected to the power source and configured to:

control operations of the additive manufacturing system {to form an interior portion (the inside “the edge of the molten cladding material deposit”; P23:2-1 from bottom) of the three-dimensional (3D) part using the first plurality of electrodes} (intended and functional limitation in the braces can be done by the output controller 27 and the comprised devices selecting a desired electrode), and

control the operations of the additive manufacturing system {to form an exterior portion (the edge of the molten cladding material deposit; P23:2-1 from bottom) of the three-dimensional (3D) part, surrounding the interior portion of the three-dimensional (3D) part, using the second plurality of electrodes, such that ductility of the interior portion of the three-dimensional (3D) part is greater than ductility of the exterior portion of the three-dimensional (3D) part} (intended and functional limitation in the braces can be done by the output controller 27 and the comprised devices selecting a desired order of using the plural electrodes).

but is silent regarding
wherein the first ductility is greater than the second ductility and the second hardness is greater than the first hardness

	Peters discloses the claimed invention except for ordering values of desired material properties.  It would have been an obvious matter of design choice to compare and select values of desired material properties suiting a user specific application, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Regarding claim 2, Peters discloses
the electrodes (32; P19:4, Fig. 1) of the array (an array 30; P22:2, Fig. 1) of multiple electrodes (multiple, continuous-feed electrodes 32; P22:3, Fig. 1) are consumable welding wires (solid core, metal core, or flux cored wires; P22:5).

Regarding claim 6, Peters discloses
the controller (a power output controller 27; P27:8 from bottom, Fig. 3A) is configured to {control the operations of the additive manufacturing system to form a transition portion of the part (MPEP 2115), extending between the interior portion (the inside “the edge of the molten cladding material deposit”; P23:2-1 from bottom) and the exterior portion (the edge of the molten cladding material deposit; P23:2-1 from bottom), using both of the first plurality (a first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3) of electrodes (multiple, continuous-feed electrodes 32; P22:3, Fig. 1) and the second plurality (a second subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3) of electrodes such that the transition portion is an alloy (MPEP 2115) formed from the first metallic material (each electrode material of a first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115) and the second metallic material (each electrode material of a second subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115).

Regarding claim 7, Peters discloses
{a proportion of the first metallic material (each electrode material of a first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115) to the second metallic material (each electrode material of a second subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115) decreases through the transition portion from the interior portion (the inside “the edge of the molten cladding material deposit”; P23:2-1 from bottom) to the exterior portion (the edge of the molten cladding material deposit; P23:2-1 from bottom)} (Intended use without a specific structure to do the functional limitation and the controller 27 and comprised devices can do the functional limitation).


Regarding claim 21, Peters discloses
An additive manufacturing system (a welding device typically be used to clad; Para.20, lines 4-5, Fig. 1

    PNG
    media_image1.png
    397
    494
    media_image1.png
    Greyscale
 wherein cladding is an additive manufacturing), comprising:

(20; P20:5, Fig. 1) comprising an array (an array 30; P22:2, Fig. 1) of multiple electrodes (multiple, continuous-feed electrodes 32; P22:3, Fig. 1 doing the intentional functional limitations hereafter in the braces) {for depositing material (bonds or infuses the cladding material or filler wire; P21:4-5) layer by layer (P17:5) to form a three-dimensional (3D) part (the dimension of “the trailing row (with respect to the direction of travel) deposit material which overlaps material deposited by electrodes in the leading row (with respect to the direction of travel)”; P37:17-19 wherein two layers form a three dim object, intended use and MPEP 2115)},
 wherein the array of multiple electrodes includes {a first plurality of electrodes (a first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3) formed from a first metallic material (each electrode material of a first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115) having a first ductility (the ductility of each electrode material of a first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3) and a first hardness (the hardness of each electrode material of the first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3), and a second plurality of electrodes (a second subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3) formed from a second metallic material (each electrode material of a second subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115) having a second ductility (the ductility of the material of a second selected set of “different electrodes made of different materials”; P17:12-13) and a second hardness (the hardness of each electrode material of the second subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3)} (MPEP 2115, no specific structure to order the values of the material properties),

wherein the first ductility 
the second ductility and the second hardness 
 the first hardness;

a power source (welding power source 40; P27:2, Fig. 1, 3A-3B) configured to provide electrical power (welding power; P27:2) for establishing an electrical arc (the arc; P37:12) from the electrode head;

(a plurality of drive rolls 50 or other wire feeder device; P32:4-5, Fig. 1, 3A-3B) configured to drive (associated with; P32:6) each electrode of the array of multiple electrodes; and

a controller (a power output controller 27; P27:8 from bottom, Fig. 3A

    PNG
    media_image2.png
    398
    585
    media_image2.png
    Greyscale
) operatively connected to the power source and configured to:


control operations of the additive manufacturing system {to form an interior portion (the inside “the edge of the molten cladding material deposit”; P23:2-1 from bottom) of the three-dimensional (3D) part using the first plurality of electrodes} (intended and functional limitation in the braces can be done by the output controller 27 and the comprised devices selecting a desired electrode), and

control the operations of the additive manufacturing system {to form an exterior portion (the edge of the molten cladding material deposit; P23:2-1 from bottom) of the three-dimensional (3D) part, 

(intended and functional limitation in the braces can be done by the output controller 27 and the comprised devices selecting a desired order of using the plural electrodes).

	Peters discloses “the first ductility”, “the second ductility and the second hardness” and “the first hardness” as mapped above, but is silent regarding
wherein the first ductility is greater than the second ductility and the second hardness is greater than the first hardness

	Peters discloses the claimed invention except for ordering values of desired material properties.  It would have been an obvious matter of design choice to compare and select values of desired material properties suiting a user specific application, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Regarding claim 22, Peters discloses
the electrodes of the array (an array 30; P22:2, Fig. 1) of multiple electrodes (multiple, continuous-feed electrodes 32; P22:3, Fig. 1) are consumable welding wires (solid core, metal core, or flux cored wires; P22:5).

Regarding claim 26, Peters discloses
the controller (a power output controller 27; P27:8 from bottom, Fig. 3A) is configured to control the operations (cladding; Para.20, lines 4-5, Fig. 1) of the additive manufacturing system (a welding device typically be used to clad; Para.20, lines 4-5, Fig. 1) to form a transition portion (the overlapping areas between the molten droplets of the electrodes in Fig. 1) of the three-dimensional (3D) part (the dimension of “the trailing row (with respect to the direction of travel) deposit material which overlaps material deposited by electrodes in the leading row (with respect to the direction of travel)”; P37:17-19, intended use and MPEP 2115), extending between the interior portion (the inside “the edge of the molten cladding material deposit”; P23:2-1 from bottom) and the exterior portion (the edge of the molten cladding material deposit; P23:2-1 from bottom), using both (a first and second subarrays of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3) of the first plurality of electrodes (a first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3) and the second plurality of electrodes (a second subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3) wherein the transition portion is an alloy (the molten cladding material; P32:20) formed from the first metallic material (each electrode material of a first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115) and the second metallic material (each electrode material of a second subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115).

Regarding claim 27, Peters discloses
a proportion (electrodes 32 arranged at the inside of array 30 at a relatively lower wire feed speed; P32:24-25) of the first metallic material (each electrode material of a first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115) to the second metallic material (each electrode material of a second subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115) decreases (substantially reduce and/or eliminate the effects of the magnetic force induced by the flow of current through each electrode 32; P32:26-28 wherein reduced magnetic force decreases the molten droplet flow resulting in decreased deposit area) through the transition portion (the overlapping areas between the molten droplets of the electrodes in Fig. 1) from the interior portion (the inside “the edge of the molten cladding material deposit”; P23:2-1 from bottom) to the exterior portion (the edge of the molten cladding material deposit; P23:2-1 from bottom).

Claims 3, 5, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2010/0326963) as applied to claim 1 above, and further in view of Stempfer (US 2016/0318130) and  Jang (US 6,405,095).

Regarding claim 3, Peters discloses
the controller (a power output controller 27; P27:8 from bottom, Fig. 3A) is programmed to operate the additive manufacturing system {to deposit the material (solid core, metal core, or flux cored wires; P22:5) at areas (the surface of an existing component; P21:2-3) 
of the three-dimensional (3D) part (the dimension of “the trailing row (with respect to the direction of travel) deposit material which overlaps material deposited by electrodes in the leading row (with respect to the direction of travel)”; P37:17-19)} (intended use without a specific structure to do the functional limitation).
	
	Peters discloses “areas of the part of the part” as mapped above, but is silent regarding
areas defined by a computer aided design (CAD) model of the part

However, Stempfer discloses, in the analogous field for “a laser blown powder system for heating and melting metal onto the target deposition area on the base material” (P41:4-6, Fig. 8),
areas (the intended deposition area as given by a CAD-model of the object that is to be formed; P65:2-1 from bottom) defined by a computer aided design (CAD) model (a CAD-model of the object that is to be formed; P65:2-1 from bottom) of the part (the object that is to be formed; P65:2-1 from bottom)

	The advantage of using Stempfer’s CAD-model of the object running on a computer-aided manufacturing (CAM) system is to increase the productivity and accuracy of manufacturing the object by using the well-known computer aided design and computer aided manufacturing.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peters with Stempfer by adding Stempfer’s CAD-model of the object running on a computer-aided manufacturing (CAM) system to Peters’ power output controller 27 in order to increase the productivity and accuracy of manufacturing the object by using the well-known computer aided design and computer aided manufacturing.

Regarding claim 5, Peters discloses
(Peters: a power output controller 27; P27:8 from bottom, Fig. 3A), 
the three-dimensional (3D) part (the dimension of “the trailing row (with respect to the direction of travel) deposit material which overlaps material deposited by electrodes in the leading row (with respect to the direction of travel)”; P37:17-19) 
said interior portion (the inside “the edge of the molten cladding material deposit”; P23:2-1 from bottom) and said exterior portion (the edge of the molten cladding material deposit; P23:2-1 from bottom).

Peters discloses “the controller”, “the three-dimensional (3D) part” and “said interior portion and said exterior portion” as mapped above, but is silent regarding

blown powder laser subsystem operatively connected to the controller, wherein the controller is configured to control operations of the blown powder laser subsystem to form a high resolution portion of the three-dimensional (3D) part having a higher resolution than said interior portion and said exterior portion

However, Stempfer discloses, in the analogous field for “a laser blown powder system for heating and melting metal onto the target deposition area on the base material” (P41:4-6, Fig. 8),
blown powder laser subsystem (a coaxial powder feed nozzle laser system 510; P141:4-1 from bottom, Fig. 8) operatively connected to the controller (a control system; P144:2), wherein the controller is configured to control operations of the blown powder laser subsystem to form a high resolution portion (molten metal particles 520 that drop onto preheated area or molten pool 210; P141:2-1 from bottom wherein the spec defines “low resolution processes (e.g., wire based) with lower deposition rate but higher resolution processes (e.g., powder based)”, para.20, lines 10-12) of the three-dimensional (3D) part (the dimension of “the first welding stripe 220”; P141:5, Fig. 8) having a higher resolution (the grain size of “520” in “220”; Fig. 8) than said interior portion (the inside of “220”; Fig. 7) and said exterior portion (the outer surface of “220”; Fig. 7 wherein the grain size of droplet 165 is bigger and coarse than droplet of “520” in Fig. 8 and wherein applicant’s flowchart in Fig. 8 shows transition portion 730 then exterior portion 740 from interior portion 720 showing step by step build-up, not a simultaneous forming so that Stempfer’s Fig.7 and Fig. 8 processes can be done whenever necessary)

	The advantage of using Stempfer’s coaxial powder feed nozzle laser system 510 is for “Fully dense physical objects” not only to “be made by a manufacturing technology known as rapid prototyping, rapid manufacturing, layered manufacturing, solid freeform fabrication (SFFF), additive fabrication, additive manufacturing and 3D printing employing computer aided design (CAD) software to first construct a virtual model of the object which is to be made and then transform the virtual model into thin parallel slices or layers, usually horizontally oriented (P4:1-9), but also to melt and apply various forms of the source materials such as wire forms and powder forms.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peters with Stempfer by adding Stempfer’s coaxial powder feed nozzle laser system 510 to Peters’ welding device typically be used to clad in order for “Fully dense physical objects” not only to “be made by a manufacturing technology known as rapid prototyping, rapid manufacturing, layered manufacturing, solid freeform fabrication (SFFF), additive fabrication, additive manufacturing and 3D printing employing computer aided design (CAD) software to first construct a virtual model of the object which is to be made and then transform the virtual model into thin parallel slices or layers, usually horizontally oriented (P4:1-9), but also to melt and apply various forms of the source materials such as wire forms and powder forms.

Regarding claim 23, Peters discloses
the controller (a power output controller 27; P27:8 from bottom, Fig. 3A) is programmed to operate the additive manufacturing system {to deposit the material (solid core, metal core, or flux cored wires; P22:5) at areas (the surface of an existing component; P21:2-3) 
of the three-dimensional (3D) part (the dimension of “the trailing row (with respect to the direction of travel) deposit material which overlaps material deposited by electrodes in the leading row (with respect to the direction of travel)”; P37:17-19)} (intended use without a specific structure to do the functional limitation).

	Peters discloses “areas of the part of the part” as mapped above, but is silent regarding
areas defined by a computer aided design (CAD) model of the part

However, Stempfer discloses, in the analogous field for “a laser blown powder system for heating and melting metal onto the target deposition area on the base material” (P41:4-6, Fig. 8),
areas (the intended deposition area as given by a CAD-model of the object that is to be formed; P65:2-1 from bottom) defined by a computer aided design (CAD) model (a CAD-model of the object that is to be formed; P65:2-1 from bottom) of the part (the object that is to be formed; P65:2-1 from bottom)

	The advantage of using Stempfer’s CAD-model of the object running on a computer-aided manufacturing (CAM) system is to increase the productivity and accuracy of manufacturing the object by using the well-known computer aided design and computer aided manufacturing.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peters with Stempfer by adding Stempfer’s CAD-model of the object running on a computer-aided manufacturing (CAM) system to Peters’ power output controller 27 in order to increase the productivity and accuracy of manufacturing the object by using the well-known computer aided design and computer aided manufacturing.

Regarding claim 25, Peters in view of Stempfer discloses
further comprising a blown powder laser subsystem (Stempfer: a coaxial powder feed nozzle laser system 510; P141:4-1 from bottom, Fig. 8) operatively connected to the controller  (Stempfer: a control system; P144:2), wherein the controller is configured to control operations of the blown powder laser subsystem to form a high resolution portion (Stempfer: molten metal particles 520 that drop onto preheated area or molten pool 210; P141:2-1 from bottom wherein the spec defines “low resolution processes (e.g., wire based) with lower deposition rate but higher resolution processes (e.g., powder based)”, para.20, lines 10-12) of the three-dimensional (3D) part (Peters: the dimension of “the trailing row (with respect to the direction of travel) deposit material which overlaps material deposited by electrodes in the leading row (with respect to the direction of travel)”; P37:17-19, intended use and MPEP 2115)) having a higher resolution than said interior portion (Stempfer: the inside of “220”; Fig. 7) and said exterior portion (Stempfer: the outer surface of “220”; Fig. 7 wherein the grain size of droplet 165 is bigger and coarse than droplet of “520” in Fig. 8 and wherein applicant’s flowchart in Fig. 8 shows transition portion 730 then exterior portion 740 from interior portion 720 showing step by step build-up, not a simultaneous forming so that Stempfer’s Fig.7 and Fig. 8 processes can be done whenever necessary).

	The advantage of using Stempfer’s coaxial powder feed nozzle laser system 510 is for “Fully dense physical objects” not only to “be made by a manufacturing technology known as rapid prototyping, rapid manufacturing, layered manufacturing, solid freeform fabrication (SFFF), additive fabrication, additive manufacturing and 3D printing employing computer aided design (CAD) software to first construct a virtual model of the object which is to be made and then transform the virtual model into thin parallel slices or layers, usually horizontally oriented (P4:1-9), but also to melt and apply various forms of the source materials such as wire forms and powder forms.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peters with Stempfer by adding Stempfer’s coaxial powder feed nozzle laser system 510 to Peters’ welding device typically be used to clad in order for “Fully dense physical objects” not only to “be made by a manufacturing technology known as rapid prototyping, rapid manufacturing, layered manufacturing, solid freeform fabrication (SFFF), additive fabrication, additive manufacturing and 3D printing employing computer aided design (CAD) software to first construct a virtual model of the object which is to be made and then transform the virtual model into thin parallel slices or layers, usually horizontally oriented (P4:1-9), but also to melt and apply various forms of the source materials such as wire forms and powder forms.

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2010/0326963) in view of Daniel (US 9,815,135).

Regarding claim 4, Peters discloses

subsystem (GMAW; P20:8) operatively connected to the controller (a power output controller 27; P27:8 from bottom, Fig. 3A), wherein the controller is configured to control operations of the 
subsystem to apply a metallic coating (infuse the cladding material; P21:4) on the part (MPEP 2115).

Peters discloses “a subsystem” as mapped above, but is silent regarding
a thermal spray subsystem

However, Daniel discloses, in the technical field for “the electrodes used in gas metal arc welding (GMAW)” (C5:54-55) and “electrodes used for spray-transfer processes” (C5:59-60),
a thermal spray subsystem (electrodes used for spray-transfer processes; C5:59-60 [including] to build-up the workpiece part, layer-by-layer, over time as commanded by a robot controller of the robotic welding unit.; C1:23-25)

	The advantage of using Daniel’s electrodes used for spray-transfer processes is to build-up the workpiece part, layer-by-layer, over time as commanded by a robot controller of the robotic welding unit using a spray-transfer processes.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peters with Daniel by replacing Peters’ electrodes used for “gas metal arc welding (GMAW)” with Daniel’s electrodes used for spray-transfer processes in order to build-up the workpiece part, layer-by-layer, over time as commanded by a robot controller of the robotic welding unit using a spray-transfer processes because a GMAW apparatus can perform a spray-transfer process.

	Regarding claim 24, Peters in view of Daniel discloses 
further comprising a thermal spray subsystem (Daniel: electrodes used for spray-transfer processes; C5:59-60 [including] to build-up the workpiece part, layer-by-layer, over time as commanded by a robot controller of the robotic welding unit.; C1:23-25) operatively connected to the controller (Daniel: a power output controller 27; P27:8 from bottom, Fig. 3A), wherein the controller is configured to control (Peters: infuse the cladding material; P21:4) on the three-dimensional (3D) part (Peters: the dimension of “the trailing row (with respect to the direction of travel) deposit material which overlaps material deposited by electrodes in the leading row (with respect to the direction of travel)”; P37:17-19, intended use and MPEP 2115)).

	The advantage of using Daniel’s electrodes used for spray-transfer processes is to build-up the workpiece part, layer-by-layer, over time as commanded by a robot controller of the robotic welding unit using a spray-transfer processes.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peters with Daniel by replacing Peters’ electrodes used for “gas metal arc welding (GMAW)” with Daniel’s electrodes used for spray-transfer processes in order to build-up the workpiece part, layer-by-layer, over time as commanded by a robot controller of the robotic welding unit using a spray-transfer processes because a GMAW apparatus can perform a spray-transfer process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harter (US-2436387), Jang (US-6405095), Subramanian (US-9776282), Welch (US-20170072471), Ott (US-6968990), Kamimura (US-5308409), Bruck (US-20150275687).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GYOUNGHYUN BAE/Examiner, Art Unit 3761               

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761